Citation Nr: 1627145	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  12-04 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to January 8, 2015 and over 70 percent thereafter.

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability prior to January 8, 2015.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.  He served in Vietnam.

This appeal initially came before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a rating decision of the Detroit, Michigan Regional Office (RO).

The Veteran and his spouse were afforded a videoconference hearing at the RO in September 2012 before the undersigned Veterans Law Judge sitting at Washington, DC.  The transcript is of record.

The case was remanded by Board decision in November 2014.  While in remand status, a 70 percent rating for PTSD and a TDIU were granted effective January 8, 2015.  The issues have been recharacterized on the title page to reflect the current issues on appeal.

Following review of the record, the intertwined issue of entitlement to a total rating based on unemployability due to service-connected disability prior to January 8, 2015 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to January 8, 2015, PTSD was manifested by occupational and social impairment with reduced reliability and productivity.  

2.  Since January 8, 2012, PTSD has been manifested by no more than occupational and social impairment on the whole that is more consistent with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  With resolution of the benefit of the doubt in the Veteran's favored, the criteria for a 50 percent disability rating for PTSD were met, but no higher, prior to January 8, 2015. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a current rating in excess of 70 percent for PTSD are not met since January 8, 2015. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance.  There is no issue as to providing an appropriate application form or the completeness of the application.  As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim.  A VA examination was performed in 2011.  The appellant presented testimony at a personal hearing in September 2012.  The case was remanded for further development pursuant to which another VA examination was conducted in January 2015.  VA medical records were requested and associated with the electronic record.  The Board finds no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Appellate review may proceed without prejudice to the appellant. 38 C.F.R. § 3.159(c); See also Bernard v. Brown, 4 Vet.App. 384 (1993). 

Pertinent Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2015).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Service connection for PTSD was granted by rating action dated in April 2011.  A 10 percent rating was established from the date of claim received on August 31, 2010.  By rating decision in March 2015, the 10 percent rating for PTSD was raised to 70 percent effective from January 8, 2015.  The issue remains in appellate status as the maximum schedular rating has not been assigned from the date of initial claim. See AB v. Brown, 6 Vet.App. 35 (1993). 

Posttraumatic stress disorder is evaluated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411 and is subject to the criteria of the General Rating Formula for Mental Disorders that provide for the following: 

A 10 percent evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. Id.

A 30 percent rating is where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). Id.

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. Id. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411. 

One factor for consideration in evaluating mental disorders is the Global Assessment of Functioning score which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." Carpenter v. Brown, 8 Vet. App. 240, 242, (1995) (citing the American Psychiatric Associations DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV at 32), (prior to August 4, 2014). Scores ranging from 61 to 70 reflected some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school function (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A score of 71 to 80 reflect transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational or school functioning.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a change in the condition over the appeal period, staged ratings may be appropriate. Consideration has been given to whether staged ratings are appropriate as to the ratings cited above. See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet App. 119 (1999). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the Veteran. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.5 (2015). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).


Factual Background 

The Veteran was afforded a VA psychological evaluation in March 2011.  He stated that he had always been socially irritable and somewhat tense, but had gotten worse since the attacks on the World Trade Towers and the Persian Gulf War.  It was noted that the appellant had been in counseling for the past six months and had been prescribed Ambien as needed for sleep.  Current psychiatric symptoms were also reported to include some intrusive thoughts, flashbacks, hypervigilance from time to time, generalized anxiety, and some depression, but no acute panic attacks.  The Veteran related that he had been married for 40 years and had two daughters.  He stated that he had worked at General Motors for 38 years and had retired in August 2006 prior to the plant closing in November 2006.  He said he minded his own business when working around others and was always hyper scanning the environment.  Current mental status examination was unremarkable.  The appellant denied suicidal or homicidal ideation, a history of violence or legal problems.  Insight and judgment were intact.  He stated that he only socialized with his immediate family.  It was noted that family life was stable.  Following evaluation, an Axis I diagnosis of PTSD and a Global Assessment of Functioning (GAF) score of 65 were rendered.  The examiner opined that Veteran had had some social dysfunction over the years related to PTSD, including nervousness dealing with people, keeping to himself, and problems with temper from time to time but had only had mild employment difficulty related thereto.  

VA outpatient records dating from July 2010 reflect that the Veteran focused primarily on his symptoms and the impact they are having on his day-to-day life.  He stated that he tried to manage his symptoms by remaining busy but continued to experience symptoms of PTSD when his thoughts were drawn to the past.  It was noted that his PTSD symptoms had remained in check during previous years due to his being involved in the business of life, work, and raising a family.  Among the multiple symptoms reported over the course of treatment were sleep interrupted by combat related nightmares, discomfort around strangers, remaining vigilant in social settings, startle response, paranoia, general suspiciousness of others, not really trusting others, becoming emotional without provocation, and irritability, etc.,  He did not indicate that he was experiencing suicidal or homicidal ideations.  His appearance was neat and casual.  The record reflects that over the years, the Veteran was alert and oriented, verbal, attentive and receptive with a congruent affect except when talking about his VA claim which caused him frustration, resentment and anger because of the protracted claims process.  This was noted to compound his PTSD symptomatology.  It was recorded that he and his wife frequently drove to Florida and Oregon and stayed for weeks at a time where they visited their two daughters' families.  

Pursuant to the Board's 2014 remand, the Veteran was afforded an examination by a VA psychologist in January 2015.  The Veteran stated that since his last VA examination, he had had increased emotionality, including symptoms of depression and anxiety, increased irritability, difficulties with interpersonal relationships, and heightened startle response, decreased sleep, recurring nightmares, as well as chronic fatigue due to PTSD-related insomnia.  He denied any current plan or intent to harm himself or others.  On mental status examination, the Veteran was alert and fully oriented and cooperative with the assessment.  His mood was dysphoric with flattened affect and periods of barely contained tearfulness throughout.  Mild psychomotor agitation was evident.  There was no evidence of a formal thought disorder, hallucinations, delusions, mania, or obsessive-compulsive features.  It was noted that he displayed fair insight into his PTSD and related emotions and behaviors.  Psychological testing was performed.  

Following evaluation, diagnoses of PTSD and mild alcohol use disorder were rendered.  The examiner's summary noted that the results of the examination and testing revealed the presence of moderately severe-to-severe signs and symptoms of PTSD.  Reference was made to the Veteran's report that he self-medicated his symptoms regularly with alcohol.  It was determined that the prognosis for substantial improvement of psychiatric symptoms and functional status was guarded as the Veteran had consistently been involved in therapy for several years and was reportedly taking an antidepressant medication with minimal response.  The examiner stated that with respect to employability, the Veteran's prior long-term employment was in a profession in which he reportedly interacted minimally with others, and that because of this and the need to provide for his family, he was reportedly able to maintain employment for 38 years until the plant closed.  The examiner stated that as a result of no longer having the distraction of work or raising a family, the appellant had experienced an exacerbation of the symptoms that he was able suppress for so many years after his combat deployment to Vietnam.  It was reported that he displayed a potentially volatile mood, as well as near constant depressive and anxious symptoms, and would likely have significant difficulty functioning effectively in the workplace and sustaining gainful employment.  The examiner opined that the appellant had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  Social and occupational impairment attributable to PTSD symptoms, with alcohol use secondary to PTSD symptoms.  In an August 2015 addendum, the examiner stated, however, that the Veteran's psychosocial functioning had improved since he was examined in January of 2015, per his subsequent VA treatment records.

Legal Analysis

Upon review of the extensive evidence as outlined above, it is shown on VA examination in March 2011 that despite a tendency toward isolation and avoidance, the Veteran's work status was not impaired to any substantial extent before he voluntarily retired after 38 years on the job.  He was shown to have had good relationships with family members with whom he readily socialized.  The Veteran reported driving two or more times a year to visit daughters in distant states and no adverse effects were reported.  The Board observes, however, that the mild to moderate findings determined on VA examination in 2011, coupled with VA outpatient clinical data from ongoing psychotherapy treatment since 2010, depict the appellant as having significantly more PTSD-related symptoms than he acknowledged.  The record indicates that the appellant had ongoing symptoms that included significant sleep disturbance, anxiety, depression, combat related nightmares, flashbacks, intrusive thoughts, social avoidance, and suspiciousness and discomfort around others outside of his immediate family which he was unable to successfully allay without the distractions of his prior employment.  Although a VA examiner opined in 2011 that impairment associated with PTSD was no more than mild to moderate, for which a high GAF score of 65 under DSM-IV was provided at that time, the VA outpatient treating clinician found in August 2011 that the Veteran was very adept at presenting a facade that belied the turmoil that he experienced on a daily basis as a result of his PTSD.  In view of such, and with consideration of the Veteran and his wife's testimony on personal hearing attesting to more substantial symptomatology, the Board resolves the benefit of the doubt in favor of the appellant by finding that social and occupational impairment associated with PTSD prior to January 8, 2015 was consistent with reduced reliability and productivity and has more nearly approximated the criteria for a 50 percent disability since the date of claim on August 31, 2010.

The Board observes that by the time of the VA examination in January 8, 2015, the appellant's mental status was reported to have deteriorated, as determined by the VA examiner at that time, and reflected indications of deficiencies in most areas of the Veteran's life.  While the appellant did not demonstrate all of the elements for a 70 percent rating, decompensation was evident and suggested that he was closer to the 70 percent than to a 50 percent rating.  Therefore, a 70 percent disability rating was appropriately made effective as of VA examination on January 8, 2015 and thereafter.

The Board finds, however, that the criteria for the maximum 100 percent evaluation for PTSD have not been met at any time during the course of this appeal.  This is because the clinical findings do not demonstrate that symptoms associated with service-connected PTSD result in total occupational and social impairment, or symptoms that approximate grossly inappropriate behavior, persistent danger of hurting self or others, inability to maintain minimal personal hygiene, disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name, etc., as would be required for a 100 percent disability rating.  The evidence does not indicate that the Veteran's hygiene is lacking or that he has exhibited any grossly inappropriate behavior.  There is no indication that he presents any danger of hurting himself or others.  The evidence reflects that he continues to display good cognition and functions well in his everyday environment despite his symptoms.  There is no evidence in the record that he has ever been unable to perform activities of daily living.  Therefore, absent a finding of more extreme symptomatology, an evaluation in excess of 70 percent has not been warranted since January 8, 2015 or at any time during the appeal period.

The discussion above reflects that the symptoms of the Veteran's PTSD are contemplated by the applicable rating criteria.  The effects of the Veteran's disability, and the symptoms reported are contemplated in the rating schedule.  Thus, consideration of whether the disability picture exhibits other related factors beyond the scope of the rating schedule is not warranted and an extraschedular rating is not in order.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board also recognizes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, there are no additional service-connected disorders that have not been attributed to a specific service-connected disorder.  As such, there is no basis for an extraschedular consideration in the facts of this case.


ORDER

A 50 percent rating for PTSD is granted prior to January 8, 2015 subject to controlling regulations governing the payment of monetary awards.

An evaluation in excess of 70 percent of PTSD since January 8, 2015 is denied.


REMAND

In light of the grant of a 50 percent disability rating for PTSD prior to January 8, 2015, the RO must readjudicate the claim of a total rating based on unemployability due to service-connected disability prior to January 8, 2015. 

Accordingly, the case is REMANDED for the following actions:

After taking any further development deemed appropriate, readjudicate the claim of a total rating based on unemployability due to service-connected disability prior to January 8, 2015.  If the benefit is not granted, issue a supplemental statement of the case before returning the case to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


